Citation Nr: 0302084	
Decision Date: 02/04/03    Archive Date: 02/19/03

DOCKET NO.  95-21 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for multiple sclerosis, 
claimed as secondary to exposure to Agent Orange.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. B. Conner, Counsel




INTRODUCTION

The veteran had active military service from September 1968 
to September 1970.  He had subsequent service in the Texas 
Army National Guard, ending with his retirement in October 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1994 rating decision of the Department of 
Veterans Affairs (VA) Waco Regional Office (RO), which denied 
service connection for multiple sclerosis.  


FINDINGS OF FACT

1.  The veteran had active military service from September 
1968 to September 1970, including service in the Republic of 
Vietnam.

2.  He had subsequent service in the Texas Army National 
Guard from September 1973 to October 1992, although none of 
this service included active service continuously for 90 days 
or more.

3.  Multiple sclerosis was first manifested approximately in 
November 1991 and was first diagnosed in January 1993.  

4.  The Secretary of VA has determined that there is no 
positive association between exposure to herbicides and any 
other condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted, including multiple sclerosis.

5.  The record contains no competent evidence indicating that 
the veteran's multiple sclerosis is causally related to his 
active service or any incident therein, to include any 
exposure to Agent Orange.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
multiple sclerosis have not been met.  38 U.S.C.A. §§ 
101(24),1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran, under both former law 
and the new VCAA.  

Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 
38 C.F.R. § 3.159(b)(1) (2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this case, VA notified the 
veteran of the evidence of record and the reasons for the 
denial of his claim in a May 1994 letter and rating decision, 
a January 1995 Statement of the Case, and July 1996, November 
1996, and June 2002 Supplemental Statements of the Case.  He 
was also advised of the provisions of the VCAA, VA's duties 
under the VCAA, as well as his responsibility to submit or 
identify evidence in a December 2001 letter.  See also RO 
letters of June 1993 and December 1997 (advising the veteran 
of his responsibility to submit pertinent evidence).  Thus, 
the Board finds that VA has satisfied its duties to notify 
the veteran under the VCAA.  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  

Under the VCAA, VA also has a duty to assist claimants to 
obtain evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  In 
this case, the veteran's service department medical and 
personnel records are on file, as are post-service VA 
clinical records.  The RO has also obtained all private 
clinical records identified by the veteran.  38 U.S.C.A. 
§ 5103A(c) (West Supp. 2002); 38 C.F.R. § 3.159(c)(1) - (3) 
(2002).  There is no indication of relevant, outstanding 
records, nor is there a need for a VA medical opinion, given 
the nature of the issue on appeal.  38 U.S.C.A. § 5103A(d) 
(West Supp. 2002); 38 C.F.R. § 3.159(c)(4) (2002).  In that 
regard, the Board notes that the veteran claims that he has 
multiple sclerosis, first manifested in November 1991 and 
first diagnosed in January 1993, as a result of exposure to 
Agent Orange in service.  However, the Secretary has already 
determined that there is no positive association between 
exposure to herbicides and any other condition for which he 
has not specifically determined a presumption of service 
connection is warranted, including multiple sclerosis.  See 
Disease Not Associated With Exposure to Certain Herbicide 
Agents, 67 Fed. Reg. 42,600 (June 24, 2002).  Although he has 
been advised to submit such evidence, see e.g. December 1997 
RO letter, the record currently contains no competent 
evidence contradicting the conclusion that there is no 
positive association between exposure to Agent Orange and the 
development of multiple sclerosis.  Thus, an additional 
medical opinion is not necessary in this case.  For all the 
foregoing reasons, the Board concludes that VA's duties to 
the veteran have been fulfilled.  

I.  Factual Background

Service medical records corresponding to the veteran's period 
of active service from September 1968 to September 1970, are 
negative for complaints or findings indicative of multiple 
sclerosis.  At his September 1970 military separation medical 
examination, the veteran's neurological system was normal.  

The veteran's DD Form 214, Armed Forces of the United States 
Report of Transfer or Discharge, shows that he had eleven 
months and seven days of service in the Republic of Vietnam 
during his period of active service.  He was also awarded, 
inter alia, the Vietnam Service Medal and a Vietnam Campaign 
Medal.

Service personnel records corresponding to the veteran's 
service with the Texas Army National Guard show that he 
served from July 1973 to October 1992.  These records 
indicate that he had no periods of active duty, active duty 
training, or full time training duty in excess of 18 
consecutive days.  The veteran does not contend otherwise.

Service medical records corresponding to the veteran's 
service with the Texas Army National Guard show that at his 
July 1973 enlistment medical examination, no pertinent 
abnormalities were noted.  At periodic medical examinations 
conducted in May 1976, September 1979, September 1983, June 
1987, and August 1991, no neurological abnormalities were 
reported or identified.  On a report of medical history 
completed by the veteran in August 1991, he denied cramps in 
his legs, neuritis, and paralysis.  

Private clinical records show that in November 1991, the 
veteran sought emergency treatment after he experienced an 
episode of tonic contractions with loss of control.  He 
reported that he had had approximately 7 to 10 of these 
episodes, lasting approximately five minutes, in the past one 
to two years.  He indicated that he felt an aura before the 
episodes began and stated that the episodes resolved 
spontaneously.  After examining the veteran, the diagnosis 
was partial complex seizure; he was prescribed Dilantin.  

Subsequent private clinical records show that the veteran 
underwent a CT scan of the brain in November 1991, which was 
unremarkable and revealed no finding to explain the seizure 
disorder.  In a letter dated later that month, the veteran's 
private physician indicated that diagnostic testing had 
revealed no clear evidence of seizure activity or destructive 
foci.  He indicated that he had advised the veteran to try to 
reduce his driving, but otherwise saw no specific reason to 
limit his activities.  The Dilantin was discontinued.  In 
December 1991, however, the veteran complained of muscle 
spasms in his left hip and leg, with mild weakness.  Dilantin 
was again prescribed.

Subsequent service medical records show that in December 
1991, the veteran was seen after his legs gave out at the end 
of a two mile physical training run.  He reported that his 
legs felt tired.  

In February 1992, the veteran began receiving treatment from 
VA.  These clinical records show that when he was seen in 
February 1992, he reported that he had previously received 
treatment from a private neurologist for episodic spasms in 
the left leg.  He indicated that these episodes had begun in 
November 1991, and that diagnostic testing had been within 
normal limits.  The diagnosis was muscle spasms.  The 
following month, the veteran reported muscle spasms for the 
past two years.  He indicated that his muscle spasm episodes 
were beginning to occur more frequently and last longer.  He 
also reported that he had been exposed to Agent Orange in 
Vietnam.  The diagnosis was muscle spasm secondary to 
fatigue.  

Subsequent VA clinical records show that the veteran 
continued to seek treatment for complaints of muscle spasms 
and fatigue.  In November 1992, the diagnosis was 
questionable multiple sclerosis.  In January 1993, an 
magnetic resonance imaging (MRI) study showed multiple 
lesions consistent with multiple sclerosis.  A lumbar 
puncture confirmed the diagnosis.  Subsequent clinical 
records show continued treatment for progressive multiple 
sclerosis, which was noted to have begun in November 1991, 
with a diagnosis in January 1993.  

In May 1993, the veteran filed a claim of service connection 
for multiple sclerosis.  In his application, he indicated 
that he had first been diagnosed with the condition in 
November 1991, and that he believed it was due to his 
exposure to Agent Orange in Vietnam.  

By May 1994 rating decision, the RO denied service connection 
for multiple sclerosis.  In its decision, the RO noted that 
multiple sclerosis was not one of the diseases for which the 
Secretary had determined that a positive association existed 
between exposure to Agent Orange and the subsequent 
development of the condition.  It was also noted that there 
was no evidence of multiple sclerosis in active service or 
within the first seven post-service years.  

The veteran appealed the RO determination, arguing that the 
medical field had yet to determine the full extent of the 
harmful effects of Agent Orange.  He indicated that it was 
his belief that he developed multiple sclerosis as a result 
of his exposure to Agent Orange.  He subsequently submitted a 
July 1997 statement from his VA treating physician to the 
effect that the veteran had moderate to severe multiple 
sclerosis and required assistance in all activities of daily 
living.  

II.  Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty in the 
active military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in active service.  38 C.F.R. § 
3.303(d) (2002).

As the law applies in this case, the term "active military, 
naval, or air service" means active duty, any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
line of duty.  38 U.S.C.A. § 101(24); Biggins v. Derwinski, 1 
Vet. App. 474, 477-78 (1991).  In other words, service 
connection is not warranted for diseases unless the 
individual was on active duty for training at the time of the 
disablement or death due to the injury or disease.  Brooks v. 
Brown, 5 Vet. App. 484, 485 (1993); VA O.G.C. Prec. 86-90, 56 
Fed. Reg. 45,712 (1990).  "Injury" is defined as harm 
resulting from some type of external trauma and "disease" 
is defined as harm resulting from some type of internal 
infection or degenerative process.

Where a veteran had active service continuously for 90 days 
or more during a period of war or during peacetime service 
after December 31, l946, and multiple sclerosis becomes 
manifest to a degree of 10 percent or more within 7 years 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2002).  Pursuant 
to 38 C.F.R. § 4.124a, Diagnostic Code 8018 (2002), a minimum 
rating of 30 percent is assignable for multiple sclerosis.  

To establish service connection for a chronic disease on a 
presumptive basis, it is not required that the disease be 
diagnosed in the presumptive period, but only that there be 
then shown by acceptable medical or lay evidence 
characteristic manifestations of the disease to the required 
degree, followed without unreasonable time lapse by definite 
diagnosis.  Symptomatology shown in the prescribed period may 
have no particular significance when first observed, but in 
light of subsequent developments it may gain considerable 
significance.  38 C.F.R. 3.307(c).

Additionally, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, and has a disease listed at § 3.309(e) shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. §§ 3.307(a)(6), 3.313 (2002).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied:  chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, PCT, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), certain soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), and Type II diabetes mellitus.  38 C.F.R. § 
3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and PCT shall have become manifest 
to a degree of 10 percent or more within one year of 
separation, and respiratory cancers within 30 years, after 
the last date on which the veteran was exposed to an 
herbicide agent during active air service.  38 C.F.R. § 
3.307(a)(6)(ii).

The Secretary has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  See Disease 
Not Associated With Exposure to Certain Herbicide Agents, 67 
Fed. Reg. 42,600 (June 24, 2002).

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The rationale employed in Combee also applies to 
claims based on exposure to Agent Orange.  Brock v. Brown, 10 
Vet. App. 155 (1997).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. § 
5107(b) (West 1991 & Supp. 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  Analysis

As set forth above, the veteran claims that service 
connection for multiple sclerosis is warranted as he believes 
that such condition was incurred as a result of his exposure 
to Agent Orange in Vietnam.

Initially, it is noted that multiple sclerosis is not among 
the disabilities listed in 38 C.F.R. § 3.309(e).  Thus, 
presumptive service connection for this disorder due to Agent 
Orange exposure is not warranted.  McCartt v. West, 12 Vet. 
App. 164 (1999); 38 C.F.R. §§ 3.307, 3.309.

Accordingly, the Board has reviewed the evidence of record to 
determine if service connection for multiple sclerosis on a 
direct basis is warranted.  Combee and Brock, supra.  In that 
regard, the Board notes that the veteran's service medical 
records are negative for any complaints or findings of 
multiple sclerosis.  Likewise, there are no notations of 
manifestations of the condition within the first seven years 
following his separation from service in September 1970, nor 
does the veteran so contend.  

In fact, the Board also notes that the post-service medical 
record is negative for notations of manifestations 
attributable to multiple sclerosis until November 1991, 
approximately 21 years after the veteran's separation from 
active service.  (The Board has considered that the veteran 
had service in the National Guard from 1973 to 1992; however, 
because the veteran did not have active service continuously 
for 90 days or more during this period, the presumptive 
provisions do not apply.  Moreover, because multiple 
sclerosis is obviously a disease, rather than an injury, 
service connection for multiple sclerosis would not be 
warranted, as the veteran was not on active duty for training 
at the time of the disablement.  Brooks v. Brown, 5 Vet. App. 
484, 485 (1993); VA O.G.C. Prec. 86-90, 56 Fed. Reg. 45,712 
(1990)).  Based on the foregoing, it cannot be said that 
multiple sclerosis was present in active service or manifest 
to a compensable degree within seven years of service 
separation.

However, as noted above, service connection may be granted 
for disease diagnosed after service discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in active service.  38 C.F.R. § 
3.303(d).  In that regard, the Board again notes that the 
Secretary has determined that there is no positive 
association between exposure to herbicides and the 
development of multiple sclerosis.  See Disease Not 
Associated With Exposure to Certain Herbicide Agents, 67 Fed. 
Reg. 42,600 (June 24, 2002).  In making this determination, 
the Secretary relied on reports received from the National 
Academy of Sciences, as well as all other sound medical and 
scientific information and analyses available.  Id.; see also 
38 U.S.C.A. § 1116(b)(2) (West Supp. 2002).  There is no 
other medical evidence of record to rebut the conclusion that 
there is no positive association between exposure to Agent 
Orange and the development of multiple sclerosis.  

The Board has considered the veteran's lay contentions that 
he has multiple sclerosis as a result of exposure to Agent 
Orange in service.  However, as a layperson, the veteran is 
not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see 
also Bostain v. West, 11 Vet. App. 124, 127 (1998) (lay 
testimony is not competent to establish, and therefore not 
probative of, a medical nexus).  Therefore, his opinion that 
his multiple sclerosis is causally related to his active is 
outweighed by the findings of the Secretary, which are based 
on extensive medical research.  

Again, there is no competent medical evidence of record 
suggesting a connection between any claimed in-service 
exposure to Agent Orange and the veteran's multiple 
sclerosis.  Rather, the veteran's contentions of etiological 
connection are no more than unsupported speculation on his 
part.  Again, all medical records, to include all VA and 
private medical records, are entirely negative for any 
discussion of a nexus between the veteran's multiple 
sclerosis and his claimed exposure to Agent Orange.

After considering all of the evidence of record, the Board 
must conclude that the clear weight of the evidence is 
against the veteran's claim of service connection for 
multiple sclerosis.  The Board finds that the preponderance 
of the probative evidence of record shows that the veteran's 
multiple sclerosis is not causally related to his active 
service or any incident therein, including claimed exposure 
to Agent Orange.  As the preponderance of the evidence is 
against the veteran's claim of service connection for 
multiple sclerosis, the benefit of the doubt doctrine is not 
for application in the instant case.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for multiple sclerosis is 
denied.  



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

